                                                                JS-6

                                                                4/25/2019

                                                                 CW




                   UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA


  ROBERT LEE BILLIE,                   CASE NO. 2:18-CV-09218-SK
                     Petitioner,       JUDGMENT
              v.
  RALPH DIAZ,
                     Respondent.


     Pursuant to the Order Denying First Amended Petition and Certificate
of Appealability, IT IS ADJUDGED that the petition for writ of habeas
corpus is denied and this action is dismissed with prejudice.




DATED: April 25, 2019
                                         STEVE KIM
                                         U.S. MAGISTRATE JUDGE
